Exhibit Date: 03/02/2010 530-8th Avenue SW, 6th floor Calgary AB, T2P 3S8 www.computershare.com To: All Canadian Securities Regulatory Authorities N Y S E Subject: TRANSCANADA CORPORATION Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual Special Meeting Record Date for Notice of Meeting : 02/03/2010 Record Date for Voting (if applicable) : 02/03/2010 Meeting Date : 30/04/2010 Meeting Location (if available) : Calgary, AB Voting Security Details: Description CUSIP Number ISIN COMMON 89353D107 CA89353D1078 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for TRANSCANADA CORPORATION
